Order entered September 29, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00223-CR

                    ROBERT SAMUEL VEAL, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 199th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 199-80509-2019

                                    ORDER

      Before the Court are appellant’s September 24, 2020 motions to supplement

the reporter’s record and extend time for filing his brief. We GRANT the motions.

On September 25, 2020, court reporter LaTresta Ginyard filed a supplemental

reporter’s record of the pretrial hearings conducted on December 13, 2019 and

January 22, 2020. We ORDER appellant’s brief due on November 20, 2020.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE